Opinion filed May 17, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00061-CR
                                         __________

                      BILLY GLEN WILLIAMS, JR., Appellant

                                               V.

                               STATE OF TEXAS, Appellee


                             On Appeal from the 220th District Court
                                    Comanche County, Texas
                             Trial Court Cause No. CCCR-09-03146



                             MEMORANDUM                 OPINION
       Billy Glen Williams, Jr. has filed in this court a motion to dismiss his appeal. Pursuant to
TEX. R. APP. P. 42.2, the motion is signed by both appellant and his counsel.
       The motion is granted, and the appeal is dismissed.


                                                             PER CURIAM
May 17, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.